Donlon, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise covered by the above mentioned appeal for reappraisement consist of 5000 lbs. of solid milk chocolate eggs imported from West Germany, and that said merchandise was appraised at a foreign value as defined in the provisions of Section 402 of the Tariff Act of 1930, as amended, at 7.14 D. M. per kilo, less 2% packed.
IT IS FURTHER STIPULATED AND AGREED that on or about the date of the exportation of the merchandise here involved such or similar merchandise was not freely offered for sale for home consumption in West Germany or for exportation to the United States, nor was comparable imported merchandise being offered freely within the United States, and that there was no foreign value, export value or United States value as defined in Section 402 of the Tariff Act of 1930, as amended.
IT IS FURTHER STIPULATED AND AGREED that the correct cost of production for the said solid milk chocolate eggs, as defined in Section 402 of the Tariff Act of 1930, as amended, was 51£ per lb., plus drawback of $132.93 for the said 5000 lbs., less inland freight of $54.95, for the said 5000 lbs. of solid milk chocolate eggs.
IT IS FURTHER STIPULATED AND AGREED that the appeal is abandoned as to any other merchandise listed on the invoices, and that this appeal may be deemed to be submitted for decision upon this stipulation.
Accepting this stipulation as an agreed statement of facts, I find and hold that cost of production, as defined in section 402 (f) of the Tariff Act of 1930, is the proper basis for determination of the value of the instant merchandise, namely, 5,000 pounds of the solid milk chocolate eggs, and that such cost of production value is 51 cents per pound, plus drawback of $132.93, less inland freight of $54.95.
Judgment will be rendered accordingly.